Allowable Subject Matter
Claims 1-3 and 5 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Benjamin E. Urcia, (Reg. No. 33,805) on June 29, 2021.

The claims of the application have been amended as follows: 

1. (Currently Amended) A communication device, for performing communication with a terminal connected to the communication device itself by a wired network and for performing wireless communication with other communication devices in a wireless network formed by the other communication devices and the communication device itself, comprising:
a storage unit configured to store multiple pieces of QoS control information each defining a bandwidth control value in correspondence to communication data specified by a combination of a transmission source and a destination;
a control unit configured to perform QoS control of communication data based on the QoS control information; and
a bandwidth control unit configured to perform bandwidth control of transmission data in wireless communication according to an instruction;
a setting interface configured to set a QoS control information; 

a control message receiving unit configured to receive a message including a QoS control information from other communication devices,
wherein when communication data is inputted, the control unit selects QoS control information corresponding to a combination of a transmission source and a destination of the communication data from among the multiple pieces of QoS control information stored in the storage unit and specifies a bandwidth control value defined by the selected QoS control information with respect to the bandwidth control unit,
the multiple pieces of QoS control information comprise first QoS control information received from another communication device in addition to second QoS control information set from the communication device itself so that the second QoS control information further defines a transmission source as the terminal connected to the communication device itself by the wired network, with the first QoS control information further defining a transmission source as a communication device among the other communication devices, wherein a message including the first QoS control information, which has been flooded by the another communication device, is received by the control message receiving unit and the second QoS control information is set by using the setting interface of the communication device itself and a message including the second QoS control information is generated by the control message generating unit,
the control unit sets a bandwidth control priority degree indicating a priority degree of bandwidth control in the communication device itself with respect to each of the multiple pieces of QoS control information, and during the setting, the control unit sets a bandwidth control priority degree of the second QoS control information to become higher than a bandwidth control priority degree of the 
when communication data is inputted, a bandwidth control value is specified with respect to the bandwidth control unit according to a bandwidth control priority degree of QoS control information corresponding to a combination of a transmission source and a destination of the communication data
wherein the control unit sets the bandwidth control priority degree of the first QoS control information according to a number of HOPs of a transmitting device of the first QoS control information.

5. (Currently Amended) A communication method in a communication device for performing communication with a terminal connected to the communication device itself by a wired network and for performing wireless communication with other communication devices in a wireless network formed by the other communication devices and the communication device itself, the communication device including a storage unit, a control unit, a bandwidth control unit, a setting interface, a control message generating unit and a control message receiving unit, wherein:
multiple pieces of QoS control information each defining a bandwidth control value and a priority degree in correspondence to communication data specified by a combination of the a transmission source and a destination are stored in advance in a the storage unit; and
when communication data is inputted a the control unit selects QoS control information corresponding to a combination of a transmission source and a destination of the communication data from among the multiple pieces of QoS control information stored in the storage unit and performs bandwidth control and priority degree control based on a bandwidth control value and a priority degree defined by the selected QoS control information,
, which has been flooded by the another communication device, is received by the control message receiving unit and the second QoS control information is set by using the setting interface of the communication device itself and a message including the second QoS control information is generated by the control message generating unit,
the control unit sets a bandwidth control priority degree indicating a priority degree of bandwidth control in the communication device itself with respect to each of the multiple pieces of QoS control information, and during the setting, the control unit sets a bandwidth control priority degree of the second QoS control information to become higher than a bandwidth control priority degree of the first QoS control information and stores the set bandwidth control priority degree,
when communication data is inputted, the control unit specifies a bandwidth control value according to a bandwidth control priority degree of QoS control information corresponding to a combination of a transmission source and a destination of the communication data
wherein the control unit sets the bandwidth control priority degree of the first QoS control information according to a number of HOPs of a transmitting device of the first QoS control information.

8. (Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Ukita discloses a communication device (Ukita, Fig. 1 , Relay Apparatus 130a,130b; paragraph [0045]), for performing communication with a terminal connected to the communication device itself (Ukita, Fig. 1 , Relay Apparatus 130a,130b; information source 100a, 100b; paragraph [0045], information provided to terminal apparatuses 110a,110b via relay apparatuses 130a,130b; paragraph [0048], terminal apparatuses received contents from the information providing apparatuses 100) by a wired network and for performing wireless communication with other communication devices (Ukita, Fig. 1; paragraph [0045], terminal apparatuses are connected to relay apparatuses via Ethernet cables; paragraph [0053], connection between the second network 150 and the communication section 301 is Ethernet communication) in a wireless network formed by the other communication devices and the communication device itself (Ukita, Fig. 1; paragraph [0044], wireless network; paragraph [0152], relay apparatuses applicable not only to power line communications, but also wireless communications), comprising: 
a storage unit (Ukita, Fig. 2 , storage section 316; paragraph [0052]) configured to store multiple pieces of QoS control information (Ukita, paragraph [0055], storage section 316 stores a service information table 312 and QoS management table 315) each defining a bandwidth control value in correspondence to communication data (Ukita, Fig. 5, source address, destination address, bandwidth, priority; paragraph [0055], service parameters include bandwidths and priorities corresponding to the domain names; paragraph [0063], service parameters such as transmission rate and priority) specified by a combination of the transmission source and a destination (Ukita, Fig. 5, source address, destination address, bandwidth, priority); 
a control unit configured to perform QoS control of communication data based on the QoS control information (Ukita, paragraph [0069], QoS processing section 304 has a function of priority control); and 
a bandwidth control unit configured to perform bandwidth control of transmission data in wireless communication according to an instruction (Ukita, paragraph [0068], QoS processing section 304 has a function of bandwidth reservation),
a control message generating unit configured to generate a message including a QoS control information (Ukita, paragraph [0069], QoS processing section 304 has a function of priority control); and
a control message receiving unit configured to receive a message including a QoS control information from other communication devices (Ukita, paragraph [0005], relay apparatus 603 attempts to ensure a bandwidth of 15 Mbps and rewrites the value indicated by the request bandwidth into 15 Mbps),
 wherein when communication data is inputted (Ukita, paragraph [0048], terminal apparatuses received contents from the information providing apparatuses 100; paragraph [0155], two-way link such as an internet telephone), the control unit selects QoS control information (Ukita, paragraph [0069], QoS processing section 304 has a function of priority control) corresponding to a combination of a transmission source and a destination of the communication data from among the multiple pieces of QoS control information stored in the storage unit (Ukita, Fig. 5, source address, destination address, bandwidth, priority) and specifies a bandwidth control value defined by the selected QoS control information with respect to the bandwidth control unit (Ukita, paragraph [0068], QoS processing section 304 has a function of bandwidth reservation),
the multiple pieces of QoS control information comprise first QoS control information (Ukita, paragraphs [0068]-[0069], bandwidth reservation; Fig. 5, source address, destination address, bandwidth, priority) in addition to second QoS control information set from the communication device  (Ukita, paragraph [0005], relay apparatus 603 receives bandwidth request from relay apparatus 602 for a bandwidth of 18 Mbps; paragraph [0008], transmit [receive] a control packet of bandwidth setting request including the parameters; paragraphs [0068]-[0069], bandwidth reservation)  by the wired network (Ukita, Fig. 1; paragraph [0045], terminal apparatuses are connected to relay apparatuses via Ethernet cables; paragraph [0053], connection between the second network 150 and the communication section 301 is Ethernet communication), with the first QoS control information further defining a transmission source (Ukita, Fig. 5, source address, destination address, bandwidth, priority) as a communication device among the other communication devices (Ukita, paragraph [0005], relay apparatus 603 attempts to ensure a bandwidth of 15 Mbps and rewrites the value indicated by the request bandwidth into 15 Mbps; paragraph [0022], update service parameters according to redirection request transmitted by information providing apparatus),  
the control unit sets a bandwidth control priority degree indicating a priority degree of bandwidth control in the communication device itself with respect to each of the multiple pieces of QoS control information (Ukita, Fig. 5, source address, destination address, bandwidth, priority), and during the setting, the control unit sets a bandwidth control priority degree of the second QoS control information to become different than a bandwidth control priority degree of the first QoS control information (Ukita, paragraph [0005], relay apparatus 603 attempts to ensure a bandwidth of 15 Mbps and rewrites the value indicated by the request bandwidth into 15 Mbps) and stores the set bandwidth 
when communication data is inputted (Ukita, paragraph [0048], terminal apparatuses received contents from the information providing apparatuses 100; paragraph [0155], two-way link such as an internet telephone), a bandwidth control value is specified with respect to the bandwidth control unit according to a bandwidth control priority degree of QoS control3Attorney Docket: SHOJ3006/BEU Preliminary Amendmentinformation corresponding to a combination of a transmission source and a destination of the communication data (Ukita, Fig. 5, source address, destination address, bandwidth, priority).

Ukita does not explicitly disclose that during the setting, the control unit sets a bandwidth control priority degree of the QoS control information set from the communication device itself to become higher than a bandwidth control priority degree of the QoS control information received from another communication device and hat the first QoS control information is received from another communication device.

Ohba discloses a setting interface configured to set a QoS control information (Ohba, paragraph [0051], second priority information according to an amount of resources allocated to a flow; paragraph [0053], allocation of communication resources corresponds to a bandwidth and is set dynamically according to a report from the transmitting side or request from the receiving side can be made manually by a network manager; paragraph [0055], attach second priority information to those packets); 
a control message generating unit configured to generate a message including a QoS control information (Ohba, paragraph [0051], second priority information according to an amount of resources allocated to a flow; paragraph [0053], allocation of communication resources corresponds to a bandwidth and is set dynamically according to a report from the transmitting side or request from the receiving side can be made manually by a network manager; paragraph [0055], attach second priority information to those packets); and
a control message receiving unit configured to receive a message including a QoS control information from other communication devices (Ohba, paragraph [0051], received packets containing first priority information; paragraph [0054], first priority information contained in the received packet),
the multiple pieces of QoS control information comprise first QoS control information received from another communication device (Ohba, paragraph [0051], second priority information according to an amount of resources allocated to a flow; paragraph [0053], allocation of communication resources corresponds to a bandwidth and is set dynamically according to a report from the transmitting side or request from the receiving side can be made manually by a network manager [received from another communication device]; paragraph [0055], attach second priority information to those packets) in addition to QoS control information set from the communication device itself (Ohba, paragraph [0051], received packets containing first priority information; paragraph [0054], first priority information contained in the received packet),
the control unit sets a bandwidth control priority degree indicating a priority degree of bandwidth control in the communication device itself with respect to each of the multiple pieces of QoS control information (Ohba, paragraphs [0054]-[0055], attached priority information may be the same or different than the priority information contained in the received packet), and during the setting, the control unit sets a bandwidth control priority degree of the second QoS control information to become higher than a bandwidth control priority degree of the first QoS control information (Ohba, paragraph 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to set link priorities in the invention of Ukita according to the methods of Ohba.  The motivation to combine the references would have been to handle packets based upon the appropriate priority for portion of a network through which the packets are being routed.

Ukita in view of Ohba does not explicitly disclose, but Lee discloses setting the priority degree of the first QoS control information according to a number of HOPs of a transmitting device of the first QoS control information (Lee, paragraph [0044], select the path that satisfies the QoS conditions with the smallest number of hops).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to select the path with the smallest number of hops in the invention of Ukita in view of Ohba in the network of Lee.  The motivation to combine the references would have been to optimize the QoS.

The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, in the invention of Ukita in view of Ohba, wherein a message including the first QoS control information, which has been flooded by the another communication device, is received by the control message receiving unit and the second QoS control information is set by using the setting interface of the communication device itself and a message including the second QoS control information is generated by the control message generating unit.

Independent claim 5 is allowable for substantially the same reasons as claim 1.
Dependent claims 2-3 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466